13‐1705‐cv
         SC Note v. Wells Fargo

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT


                                                SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 2nd day of January, two thousand and fourteen.
 4
 5       PRESENT:
 6
 7             DEBRA ANN LIVINGSTON,
 8             RAYMOND J. LOHIER, JR.,
 9                                Circuit Judges,
                                *
10             SIDNEY H. STEIN,
11                                District Judge.
12       _______________________________________________
13
14       SC NOTE ACQUISITIONS, LLC, 
15
16                                        Plaintiff‐Appellant,

17                       ‐v.‐                                                       No. 13‐1705‐cv
18
19       WELLS FARGO BANK, N.A., MIDLAND LOAN SERVICES, INC., LNR PARTNERS, LLC, AS
20       SUCCESSOR BY CONVERSION TO LNR PARTNERS, INC.,
21
22                               Defendants‐Appellees.
23       _______________________________________________


                 *
                  The Honorable Sidney H. Stein, of the United States District Court for the Southern
         District of New York, sitting by designation.

                                                               1
1                                        RUSSELL  L.  PENZER, Lazer, Aptheker, Rosella & Yedid,
2                                        P.C., Melville, New York, for Plaintiff‐Appellant.
3
4                                        GREGORY  ALAN  CROSS  (Colleen  Mallon,  on  the  brief),
5                                        Venable  LLP,  Baltimore,  Maryland,  for  Defendants‐
6                                        Appellees.



 7          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

 8   DECREED that the judgment and order of the District Court is AFFIRMED.

 9          Plaintiff‐Appellant SC Note Acquisitions, LLC (“SC Note”) appeals from a

10   judgment and order of the United States District Court for the Eastern District of

11   New York (Bianco, J.) granting Defendants‐Appellees’ motion to dismiss pursuant

12   to  FED.  R.  CIV.  P.  12(b)(6).1    SC  Note  contends  that  the  district  court  erred  in

13   concluding that SC Note lacked a cognizable injury necessary to establish standing

14   and  ripeness.    We  assume  the  parties’  familiarity  with  the  underlying  facts  and

15   procedural history of the case, and with the issues on appeal.



            1
               Defendants‐Appellees  moved  to  dismiss  “under  numerous  theories,
     including that plaintiff lacks standing to sue regarding a potential future revocation
     of the Trust’s tax status, that plaintiff lacks standing to bring a derivative action . . . ,
     and that plaintiff did not satisfy the requirements of the no‐action clause.”  The
     district court construed this as a motion to dismiss for failure to state a claim under
     FED. R. CIV. P. 12(b)(6).  However, those aspects of a motion to dismiss that challenge
     a court’s jurisdiction to hear a claim are properly brought and reviewed under FED.
     R. CIV. P. 12(b)(1).  Construing the jurisdictional challenge pursuant to Rule 12 (b)(1)
     does not affect our review of the case.

                                                   2
 1          We review de novo the district court’s grant of a motion to dismiss.  See In re

 2   Bernard L. Madoff Inv. Sec. LLC, 721 F.3d 54, 63 (2d Cir. 2013); Connecticut v. Duncan,

 3   612 F.3d 107, 112 (2d Cir. 2010).  “To be justiciable, a cause of action must be ripe—it

 4   must  present  a  real,  substantial  controversy,  not  a  mere  hypothetical  question. 

 5   Ripeness is peculiarly a question of timing.  A claim is not ripe if it depends upon

 6   contingent future events that may not occur as anticipated, or indeed may not occur

 7   at all.  The doctrine’s major purpose is to prevent the courts, through avoidance of

 8   premature adjudication, from entangling themselves in abstract disagreements.” 

 9   Nat’l  Org.  for  Marriage,  Inc.  v.  Walsh,  714  F.3d  682,  687  (2d  Cir.  2013)  (internal

10   quotation marks omitted).  In this way, ripeness overlaps with standing:  the former

11   is  essentially  “a  specific  application  of  the  actual  injury  aspect  of  Article  III

12   standing.”  Id. at 688.

13          SC Note argues that it suffered a concrete injury and that its claims are ripe

14   because the Trust’s Real Estate Mortgage Investment Conduit (“REMIC”) status was

15   lost by operation of law.  We conclude, however, that SC Note’s alleged injury is

16   speculative and that its claims are not ripe.  First, the Trust continues to operate as

17   a REMIC and its status remains unchanged by the Internal Revenue Service (“IRS”). 

18   SC Note alleges no instance, moreover, in which either the IRS or any court has


                                                    3
 1   declared that an entity similarly situated to SC Note has lost its REMIC status by

 2   virtue of transactions such as those complained of here.

 3          Even assuming, arguendo, moreover, that the Trust’s ownership interest in

 4   these limited liability companies could cause the Trust to lose its REMIC status by

 5   operation of law, 26 U.S.C. § 860D(b)(2) vests the Secretary of the Treasury with the

 6   discretion to continue to recognize an entity as a REMIC if certain criteria are met. 

 7   26  U.S.C.  §  860D(b)(2).    SC  Note  has  not  adequately  alleged  that  the  Trust  is

 8   ineligible for such consideration.  In particular, SC Note makes no factual assertions

 9   from  which  to  infer  that  the  alleged  cessation  of  REMIC  status  was  not

10   “inadvertent.”  26 U.S.C. § 860D(b)(2)(B)(ii).  The confluence of the Trust’s continued

11   operation as a REMIC, the IRS’s continued recognition of the Trust as a REMIC, and

12   the possibility of intervening agency amnesty under 26 U.S.C. § 860D(b)(2), renders

13   SC Note’s injury speculative.  Accordingly, we affirm the district court’s dismissal.

14          We have reviewed SC Note’s remaining arguments and find them to be

15   without merit.  For the foregoing reasons, the judgment and order of the District

16   Court is AFFIRMED. 

17                                             FOR THE COURT:
18                                             Catherine O’Hagan Wolfe, Clerk




                                                 4